Citation Nr: 0004137	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for low back 
strain, to include restoration of a 10 percent rating. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for low back 
strain to 10 percent effective January 15, 1997.  Following 
additional development, the RO, in a September 1998 rating 
action, proposed a reduction in the disability evaluation 
from 10 percent to noncompensable.  A rating action of March 
1999 implemented the proposed reduction and reduced the 
rating for the low back strain, effective June 1, 1999.  The 
issue on appeal was characterized as a claim for an increased 
rating; however, the Board notes that the propriety of the 
March 1999 reduction action must also be considered.  See 
Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991); Dofflemyer 
v. Derwinski, 2 Vet.App. 277, 279-80 (1992).  Therefore, the 
issue on appeal has been characterized to include both the 
propriety of the reduction and the claim for an increased 
schedular rating.

The record reveals that service connection for post traumatic 
stress disorder (PTSD) was denied by rating action in 
February 1996.  That month, the veteran was provided notice 
of the adverse decision and of his appellate rights; however, 
he did not file an appeal.  In a VA Form 21-4138, Statement 
in Support of Claim, dated in October 1997, the veteran 
requested service connection for "mental problems".  In a 
March 1999 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for mental problems, to include PTSD.  
As the veteran has not filed a notice of disagreement with 
this decision, the Board does not have jurisdiction to 
consider the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A September 1997 rating decision assigned a 10 percent 
disability rating, effective January 15, 1997, for low back 
strain on the basis that the evidence showed that the 
veteran's range of motion of the lumbosacral spine was 
limited due to pain.  In March 1999, the rating was reduced 
to noncompensable, effective June 1, 1999.  

3.  The disability rating for the veteran's service connected 
low back strain had been in effect for less than five years 
at the time it was reduced.

4.  At the time of the reduction in rating in 1999, the 
veteran's low back condition was manifested by subjective 
complaints of pain, slight limitation of motion, and 
degenerative changes in the low back. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).  

2.  The criteria for rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that the veteran was seen on 
several occasions for complaint of low back pain beginning in 
December 1968.  The impression was recorded as chronic low 
back strain.  Spasm of the low back was noted on occasion and 
as late as June 1969 he had minimal spasm of the lumbosacral 
area and pain on all motions.  X-rays were normal and the 
conclusion was chronic low back strain.  

In a September 1969 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
rating from August 16, 1969.  

VA examination in October 1970 revealed a slight increase in 
the thoracolumbar curvature.  There were no muscular spasms, 
atrophy or weakness of the paravertebral muscles.  The 
veteran did not complain of any tenderness to pressure over 
the spine or back muscles.  He had normal range of motion in 
his back in all directions.  There was no muscular atrophy or 
weakness in the lower extremities.  In the supine position he 
was able to raise both lower extremities off the table at the 
same time without difficulty and also performed a sit-up 
readily.  He stated that he would have some low backaching if 
he stood for a long time.  He walked with a normal gait and 
was able to bend, stoop, squat and stand on his heels and 
toes without difficulty.  

In an October 1970 rating decision, the RO reduced the 
disability evaluation for the veteran's low back strain to 
noncompensable from January 1, 1971.  

VA examination in June 1994 revealed no deformity of the 
lumbosacral spine.  There was no spasm of the paraspinal 
muscles.  He had some tenderness over the lower part of the 
lumbosacral spine.  Bilateral straight leg raising was 
normal.  Neurological examination was nonfocal.  X-rays of 
the lumbar spine were normal.  The diagnosis was chronic 
lumbar strain, moderately symptomatic.  

In January 1997, the veteran sought an increased rating for 
his service-connected low back strain.  

A VA outpatient treatment record dated on January 15, 1997 
indicated that the veteran was seen for complaint of low back 
pain for the past month.  Examination revealed tenderness in 
the lumbosacral spine and decreased range of motion.  There 
was lumbosacral spasm.  X-rays of the lumbar spine revealed 
no major problem.  The impression was low back pain.  

On VA examination in March 1997, the veteran reported that in 
the last four months he had had increased pain and symptoms 
in his back.  He noted very mild improvement with 
medications, including Ibuprofen and Robaxin.  He complained 
of numbness over the lateral aspect of the left thigh and 
noted some discomfort in that area.  He noted that the pain 
did not extend past his knees however.  He did complain of 
pain whenever he straightened out the right leg in the back 
area.  On physical examination, he had decreased quadriceps 
strength on the left side with a mildly decreased deep tendon 
reflex noted in the patellar tendon area.  He had a positive 
straight leg raising on the right side.  Examination of the 
spine noted that he had flexion of 30 degrees with full 
extension of his back to 0 degrees with flexion of the lumbar 
spine to 75 degrees before he started to experience pain.  
The examiner noted that on looking at the X-rays, he did have 
some mild arthrosis at L5-S1 with a mild decrease in disc 
space in this area.  Otherwise, the remaining disc spaces 
appeared to be well maintained.  The examiner concluded that 
the veteran had a herniated lumbar disc of moderate severity 
and symptoms.  

In September 1997, the RO increased the disability evaluation 
for the service-connected low back strain to 10 percent from 
January 15, 1997.  

Received in January 1998 were VA outpatient treatment records 
dated from February 1995 to October 1997.  The records show 
that on examination in May 1997 range of motion of the lumbar 
spine was limited secondary to pain.  Muscular spasm was 
noted.  There was positive straight leg raising bilaterally, 
greater on the right side.  Sensory impairment was noted in 
the left lower extremity.  EMG nerve conducted studies 
conducted in July 1997 were interpreted to show evidence of 
sensory polyneuropathy.  An MRI revealed degenerative joint 
disease of the lumbar spine with L5 narrowing bilaterally.  
Physical examination resulted in a diagnosis of chronic 
mechanical low back pain and degenerative joint disease.  
Clinical evaluation in October 1997 showed mild tenderness at 
L5.  

On VA examination in April 1998, the veteran complained of 
intermittent low back pain.  He had achiness with difficulty 
bending and some intermittent sensory difficulties in the 
lower extremities.  He denied any radicular type pain or 
difficulty controlling his bowel or bladder.  Examination of 
the lumbar spine revealed good range of motion with forward 
flexion to 60 degrees, backward extension to 10 degrees and 
side bending to 20 degrees bilaterally.  No palpable spasm 
was noted.  Toe and heel walking was normal.  Neurological 
evaluation revealed intact reflexes at the knees and zero 
reflexes at the ankles.  Straight leg raising was negative.  
Strength was normal.  Sensation was diminished in a patchy 
distribution.  Internal and external rotation of the hips was 
normal.  Pulses were normal.  X-rays of the lumbar spine 
showed arthrosis at the L5-S1 facets.  The disc spaces were 
otherwise well maintained with the exception of some slight 
loss of disc height at L5-S1.  The diagnosis was low back 
pain by history, including service-related lumbar strain 
resolved.  The examiner noted that the veteran's claims file 
was available and reviewed in its entirety.  The examiner 
commented that in light of the veteran's negative EMG/NCV 
study and negative examination at separation, he did not 
believe that the veteran's current symptoms were related to 
any injury suffered to his lumbar spine while in the service.  

A VA treatment record dated in August 1998 showed that the 
veteran was seen for complaint of back pain for 1 1/2 years.  
He indicated that the pain radiated to both legs.  Sensory 
examination revealed impairment in the left lower extremity.  
The impression was multi-level lumbar degenerative joint 
disease.  

In September 1998, the RO issued a rating decision which 
proposed to reduce the disability rating for the service-
connected low back strain from 10 percent to noncompensable.  
The veteran was advised of the proposed reduction that month.  
See 38 C.F.R. § 3.105(e).  In March 1999, the RO issued a 
rating action implementing the proposed reduction, effective 
from June 1, 1999.  The veteran was notified of this 
reduction by letter dated in April 1999.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7. 

The veteran's service-connected low back strain is currently 
rated under Diagnostic Code 5295.  Under this code, a 
noncompensable evaluation is assigned for a lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation requires a lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation requires a 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's back disability may also be rated by analogy to 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) where a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Alternatively, the Board notes that under Diagnostic Code 
5293 intervertebral disc syndrome warrants a noncompensable 
evaluation when it postoperative, cured.  A 10 percent 
evaluation is assigned when it is mild.  Moderate symptoms 
with recurring attacks of pain are assigned a 20 percent 
evaluation.  Severe symptoms, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, 5293.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 
C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

I.  Restoration

As noted above, the RO, in September 1997, increased the 
rating for low back strain to 10 percent effective January 
15, 1997.  The veteran appealed this decision.  The 10 
percent rating remained in effect until the RO, by means of a 
March 1999 rating action, determined pursuant to the 
provisions of 38 C.F.R. § 3.105(e) that a noncompensable 
evaluation was more appropriate, effective as of June 1, 
1999.  After a review of the record, the Board finds that the 
reduction was improper and that restoration of the 10 percent 
rating is warranted.  

Initially, the Board notes that the 10 evaluation for the 
veteran's low back strain had been in effect since January 
15, 1997, or less than five years, at the time the reduction 
took effect, June 1, 1999.  Because the 10 percent rating had 
been in effect for less than five years, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not for application in this 
case because those provisions "apply to ratings which have 
continued for long periods at the same level (5 years or 
more)" and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c); 
Smith v. Brown, 5 Vet.App. 335, 339 (1993).  All that is 
required to warrant a reduction in the veteran's rating is 
re-examination that shows improvement in the service-
connected condition.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) in Brown v. 
Brown, 5 Vet.App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10, provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

The Board notes that it is arguable that the April 1998 VA 
examination showed improvement in the veteran's low back 
condition.  There was palpable spasm noted and strength was 
normal.  Neurological evaluation was negative as was straight 
leg raising.  However, the examination did note subjective 
complaints of low back pain and X-rays revealed degenerative 
changes in the lumbar spine.  In addition, while the examiner 
noted good range of motion of the lumbar spine, range of 
motion was not full.  As such, the evidence appears to show 
decreased range of motion in the veteran's low back due to 
pain.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

After a careful review of the evidence and resolving all 
doubt in favor of the veteran, the Board finds that evidence 
of record as of March 1999, the date of the RO rating action 
which reduced the disability evaluation, was insufficient to 
show improvement in the veteran's low back condition.  
Therefore, the RO improperly determined that a noncompensable 
evaluation was for assignment, and restoration of the 10 
percent evaluation is warranted.  

II.  Increased Rating

As for an increased rating, the Board does not find muscle 
spasm on extreme forward bending, with unilateral loss of 
lateral spine motion.  Although muscle spasms were noted on a 
May 1997 VA outpatient treatment record, no palpable spasm 
was noted on VA examination in April 1998.  In addition, 
there are no findings of loss of lateral spine motion.  Thus, 
in the Board's judgment, when the disability is considered in 
light of the schedular criteria based on lumbosacral strain, 
there is simply no basis for the assignment of a rating 
greater than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

When considering the disability under the criteria for 
limitation of motion, the Board notes that the most recent VA 
examination in April 1998 showed only slight limitation of 
motion of the back.  Further while there is evidence of a 
herniated lumbar disc of moderate severity, there is no 
evidence that the symptoms associated the herniated disc are 
related to the service-connected low back strain, as 
indicated by the comments expressed by the VA examiner in 
April 1998.  As such, service connection is not in effect for 
a herniated lumbar disc and thus the moderate degree 
symptomatology associated therewith may not be considered in 
establishing the service-connected evaluation in this case.  
Therefore, an increased evaluation in excess of 10 percent is 
not warranted under either Diagnostic Code 5292 or 5293.  
Accordingly, the Board finds that the veteran's service-
connected low back strain is properly rated as 10 percent 
disabling under Diagnostic Code 5295.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.71a.  As the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.

ORDER

Restoration of a 10 percent rating for low back strain is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

A rating in excess of 10 percent for low back strain is 
denied.  


REMAND

The record shows that service connection for schizophrenia 
was denied by rating action in January 1994.  In November 
1994, the veteran submitted VA Form 21-4138, Statement in 
Support of Claim, in which he referred to schizophrenia.  The 
Board construes this as a timely notice of disagreement with 
the January 1994 RO decision to deny service connection for 
schizophrenia.  The RO has not issued a statement of the case 
or supplemental statement of the case which addresses this 
issue and the Board finds that a remand for this action is 
necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also 
Manlincon v. West, 12 Vet.App. 238 (1999).

In order to ensure compliance with due process 
considerations, the veteran's claim for service connection 
for a cardiac disorder is accordingly REMANDED for the 
following:

The RO should issue a statement of the 
case to the veteran and his 
representative concerning the issue of 
service connection for schizophrenia.  
This document should include reasons and 
bases for the holding.  Thereafter, the 
veteran and his representative shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then this 
case should be returned to the Board for 
appellative review.  38 U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



